Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares and Admiral TM Shares Dated February 25, 2011 Effective immediately, the Fund has decreased its purchase fee from 0.50% to 0.25%. The purchase fee is paid directly to the Fund to offset the costs of buying securities. The fee decrease is the result of the elimination of the tax imposed by the Brazilian government on purchases made by foreign investors in Brazilian equity or certain debt instruments that trade in Brazil. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Admiral Shares Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee (other than reinvested dividends or capital gains) 0.25% 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 0.25% 0.25% Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Admiral Shares Shares Management Expenses 0.26% 0.14% 12b-1 Distribution Fee None None Other Expenses 0.09% 0.08% Total Annual Fund Operating Expenses 0.35% 0.22% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first examples assume that the Shares provide a return of 5% a year, that operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $87 $166 $252 $506 Admiral Shares $74 $124 $180 $345 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years Investor Shares $61 $137 $221 $467 Admiral Shares $47 $96 $149 $305 Additional text changes: All other references to the Funds 0.50% purchase fee are changed to 0.25%. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 72 122011 Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares Dated February 25, 2011 Effective immediately, the Fund has decreased its purchase fee from 0.50% to 0.25%. The purchase fee is paid directly to the Fund to offset the costs of buying securities. The fee decrease is the result of the elimination of the tax imposed by the Brazilian government on purchases made by foreign investors in Brazilian equity or certain debt instruments that trade in Brazil. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee (other than reinvested dividends or capital gains) 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.26% 12b-1 Distribution Fee None Other Expenses 0.09% Total Annual Fund Operating Expenses 0.35% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $87 $166 $252 $506 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $61 $137 $221 $467 Additional text changes: All other references to the Funds 0.50% purchase fee are changed to 0.25%. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 72A 122011 Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares and Institutional Plus Shares Dated February 25, 2011 Effective immediately, the Fund has decreased its purchase fee from 0.50% to 0.25%. The purchase fee is paid directly to the Fund to offset the costs of buying securities. The fee decrease is the result of the elimination of the tax imposed by the Brazilian government on purchases made by foreign investors in Brazilian equity or certain debt instruments that trade in Brazil. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares or Institutional Plus Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Institutional Institutional Plus Shares Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee (other than reinvested dividends or capital gains) 0.25% 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 0.25% 0.25% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Institutional Institutional Plus Shares Shares Management Expenses 0.07% 0.07% 12b-1 Distribution Fee None None Other Expenses 0.08% 0.05% Total Annual Fund Operating Expenses 0.15% 0.12% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Institutional Shares or Institutional Plus Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first examples assume that the Shares provide a return of 5% a year, that operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $66 $102 $141 $256 Institutional Plus Shares $63 $92 $124 $219 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years Institutional Shares $42 $77 $116 $232 Institutional Plus Shares $39 $68 $99 $194 Additional text changes: All other references to the Funds 0.50% purchase fee are changed to 0.25%. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 235 122011 Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectus and Summary Prospectus for Signal ® Shares Dated February 25, 2011 Effective immediately, the Fund has decreased its purchase fee from 0.50% to 0.25%. The purchase fee is paid directly to the Fund to offset the costs of buying securities. The fee decrease is the result of the elimination of the tax imposed by the Brazilian government on purchases made by foreign investors in Brazilian equity or certain debt instruments that trade in Brazil. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Signal Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee (other than reinvested dividends or capital gains) 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.14% 12b-1 Distribution Fee None Other Expenses 0.08% Total Annual Fund Operating Expenses 0.22% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Signal Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $74 $124 $180 $345 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $47 $96 $149 $305 Additional text changes: All other references to the Funds 0.50% purchase fee are changed to 0.25%. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1353 122011 Vanguard Emerging Markets Stock Index Fund Supplement to the Prospectus and Summary Prospectus for Signal ® Shares Dated February 25, 2011 Effective immediately, the Fund has decreased its purchase fee from 0.50% to 0.25%. The purchase fee is paid directly to the Fund to offset the costs of buying securities. The fee decrease is the result of the elimination of the tax imposed by the Brazilian government on purchases made by foreign investors in Brazilian equity or certain debt instruments that trade in Brazil. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Signal Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee (other than reinvested dividends or capital gains) 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.14% 12b-1 Distribution Fee None Other Expenses 0.08% Total Annual Fund Operating Expenses 0.22% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Signal Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $74 $124 $180 $345 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $47 $96 $149 $305 Additional text changes: All other references to the Funds 0.50% purchase fee are changed to 0.25%. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1353A 122011 Vanguard International Equity Index Funds Vanguard Emerging Markets Stock Index Fund Supplement to the Statement of Additional Information Dated September 27, 2011 Effective immediately, the Fund has decreased its purchase fee as follows: Former New Fund Purchase Fee Purchase Fee Emerging Markets Stock Index Fund 0.50% 0.25% The purchase fee will be paid directly to the Fund to offset the costs of buying securities. The fee decrease is the result of the elimination of the tax imposed by the Brazilian government on purchases made by foreign investors in Brazilian equity or certain debt instruments that trade in Brazil. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 072 122011
